
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(57)


EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is entered into as of this 4th
day of September, 2002, by and between Harrah's Entertainment, Inc., ("Company")
and Timothy J. Wilmott ("Executive").

        The Company and Executive agree as follows:

        1.    Employment.    The Company hereby employs Executive as Chief
Operating Officer or in such other more senior or equal capacity as the Company
shall designate.

        2.    Duties.    During the term of this Agreement ("active
employment"), Executive shall devote substantially all of his working time,
energies, and skills to the benefit of the Company's business. Executive agrees
to serve the Company diligently and to the best of his ability, and to follow
the policies and directions of the Company. Executive shall report directly to
the Chief Executive Officer of the Company. Subject to the policies of the
Company's Board of Directors, Executive may serve on other corporate Boards of
Directors as long as it does not, in the opinion of the Company, interfere with
his primary duties or create a conflict of interest. At all times during
Executive's employment with the Company, and thereafter, the Company will
provide Executive with indemnification and D&O insurance insuring Executive
against insurable events which occur or have occurred while Executive was an
Officer of the Company, on terms and conditions that are at least as generous as
that then provided to officers of the Company.

        3.    Compensation.    Executive's compensation during his active
employment shall be as follows:

        (a)    Base Salary.    Beginning January 1, 2003, the Company shall pay
Executive a base salary ("Base Salary") of $800,000 per year, which will be
reviewed annually by the Company during the term of this Agreement in accordance
with its compensation practices regarding senior executives and shall not be
reduced during Executive's active employment without his written consent.
Executive's Base Salary shall be paid biweekly in accordance with the Company's
normal payroll schedule. All payments shall be subject to Executive's chosen
benefit deductions and the deduction of payroll taxes and similar assessments as
required by law.

        (b)    Bonus.    In addition to the Base Salary, Executive shall be
eligible for an annual bonus in accordance with the Company's bonus plan.

        (c)    Travel.    Executive will be able to use the Company's aircraft
or charter aircraft for security purposes for himself and his family for
business and personal travel (with standard charges for family members and for
non-Company business usage). Executive will also be entitled to be reimbursed
for first class travel or charter aircraft travel expenses. The Company also
will provide Executive, if he so chooses, with appropriate security arrangements
at his residences.

        4.    Insurance and Benefits.    Executive will be eligible to
participate in each employee benefit plan and receive each executive benefit
that the Company provides for its senior executives, in accordance with the
applicable plan rules.

        5.    Term.    This Agreement is effective on September 4, 2002, and
shall expire January 1, 2008, subject to the terms and conditions herein. From
the period of September 4, 2002, through December 31, 2002, Executive will
continue performing his duties as Division President-Eastern Division.

        6.    Promotional Award.    The Company shall pay Executive, as further
consideration for entering into this Agreement, including the non-competition
provisions, a Promotional Award of a stock option grant valued by the Human
Resources Committee (the committee, or successor committee, responsible for
setting compensation levels for executives, the "HRC") at Three Million Dollars
($3,000,000). The options will be based on the model currently used by the
Company for its current executives, with the strike price being set by the HRC
as the average of the high and low prices on September 4, 2002. The option grant
will vest in increments of twenty-five percent (25%) on January 1, 2006,
twenty-five percent (25%) on January 1, 2007, and fifty percent (50%) on
January 1, 2008. After the Employment

--------------------------------------------------------------------------------


Agreement has terminated, Executive may continue to exercise his vested
Promotional options for one additional year until January 15, 2009. Given the
fact that this Agreement ends on January 1, 2008, Executive is granted up to
January 15, 2009, to exercise the vested Promotional Awards.

        7.    No Cause Termination/Non-Renewal of Agreement.    The Company may
terminate Executive's active employment at any time without cause upon thirty
(30) days' prior written notice ("no cause termination"). The Company also, in
its sole discretion, may elect not to renew this Agreement upon its expiration
("non-renewal of Agreement"). In the event of such termination without cause or
non-renewal by the Company, Executive shall be entitled only to the salary and
benefits set forth below after the termination date unless otherwise specified
in this Agreement.

Benefit

--------------------------------------------------------------------------------

  Benefit Termination Date

--------------------------------------------------------------------------------

Base Salary (rate as of Separation Date)   18 months (78 weeks) ("Salary
Continuation Period") from last day worked ("Separation Date").
PTO and Service Credit
 
Separation Date.
Use of Credit Cards
 
Separation Date.
Bonus—Payment Eligibility
 
(i) Eligible for prior year bonus if terminated during payment year but prior to
payment; (ii) eligible for prorated bonus for current year if in job for more
than 6 months and termination occurs after June 30; (iii) not eligible for bonus
for year following termination year.
Group Health
 
End of Salary Continuation Period. 18 month COBRA rights period for health
insurance will commence on Separation Date. (See also paragraph 11)
Retaining Existing Stock Options for Vesting and Other Rights
 
Annual options continue to vest and can be exercised through the end of Salary
Continuation Period. Exercise of vested annual options after Salary Continuation
Period per plan rules. Accelerated vesting of all annual options if Change of
Control (as defined in paragraph 12) occurs during Salary Continuation Period
Eligibility for New Restricted Stock or New Stock Options
 
Separation Date.
TARSAP II
 
If Executive is separated Without Cause prior to January 1, 2006, Executive will
receive a taxable lump sum cash payment equal to 20,000 shares times the high
and low price of the stock on the Separation Date. If a Change in Control as
defined in Executive's Severance Agreement occurs during Salary Continuation
Period, Executive will only be entitled to the next potential vesting
installment of TARSAP II not otherwise earned. Unvested shares at the end of
Salary Continuation are forfeited.
 
 
 

2

--------------------------------------------------------------------------------


Use of Financial Counseling per Plan Provisions
 
End of Salary Continuation Period. The maximum remaining benefit shall be annual
benefit remaining as of Separation Date.
Savings and Retirement Plan Deduction (Active Participation)
 
Separation Date.
Employee Supplemental Savings Plan (ESSP) (Active Participation)
 
Separation Date. ESSP distribution date will commence when Salary Continuation
ends, in accordance with plan and as selected by Executive previously.

        8.    Death of Executive.    Upon the death of Executive during his
active employment, his salary and all rights and benefits hereunder will
terminate, and his estate and beneficiary(ies) will receive the benefits to
which they are entitled under the terms of the Company's benefit plans and
programs by reason of a participant's death during employment, including the
applicable rights and benefits under the Company's stock plans. Under the Stock
Option Plan, upon death fifty percent (50%) of the unvested annual stock
options, if any, and fifty percent (50%) of the unvested promotional stock
options, if any, will vest, and the other fifty percent (50%) of the unvested
annual and promotional options will terminate. All earned PTO will also be paid
to Executive's estate. If Executive dies during the Salary Continuation Period,
all of the provisions of the previous sentence apply except that the remaining
salary continuation will be paid in a lump sum to Executive's estate.

        Upon Executive's death, Executive's spouse will be eligible to continue
health care coverage only for her lifetime on the same terms and conditions as
are available to current employees, as may be modified from time to time.
Children will also be covered under the same terms up to the age of eighteen
(18) unless they are full-time students, then they will be eligible for coverage
until the age of twenty-three (23).

        9.    Termination by Company for Cause.    The Company shall have the
right to terminate Executive's active employment for cause. All salary and
benefits shall cease, except COBRA rights and as otherwise provided in
applicable benefit plans. All earned PTO will be paid to Executive. Termination
for cause shall be effective immediately upon notice sent or given to Executive.
For purposes of this Agreement, the term "cause" shall mean: (i) conviction of
any crime that materially discredits the Company or is materially detrimental to
the reputation or goodwill of the Company; (ii) being found unsuitable for a
gaming license or having a gaming license denied or revoked by any gaming
regulatory authority in the states of Arizona, California, Colorado, Illinois,
Indiana, Iowa, Kansas, Louisiana, Mississippi, Missouri, Nevada, New Jersey, New
York, and North Carolina; (iii) commission of any material act of fraud or
dishonesty against the Company, or commission of an immoral or unethical act
that materially reflects negatively on the Company, or engaging in willful
misconduct; (iv) material breach of Executive's obligations under paragraph 2 of
this Agreement, as so determined by the Board of Directors; and (v) Executive's
(a) willful and material violation of, or noncompliance with, any securities
laws or stock exchange listing rules, including, without limitation, the
Sarbanes-Oxley Act of 2002, provided that such violation or noncompliance
resulted in material economic harm to the Company, or (b) a final judicial order
or determination prohibiting Executive from service as an officer pursuant to
the Securities and Exchange Act of 1934 or the rules of the New York Stock
Exchange. Executive shall first be provided with written notice of the claim(s)
against him under the above provisions and given a reasonable opportunity (not
to exceed thirty (30) days) to cure, if possible, and to contest said claim(s)
before the Board of Directors.

        10.    Voluntary Termination/Notice Period.    Executive may terminate
this Agreement voluntarily at any time and for any or no reason during its term
upon thirty (30) days' prior written notice to the Company, except as specified
in this paragraph. If Executive is going to work or act in competition with

3

--------------------------------------------------------------------------------


the Company as described in paragraph 14 of this Agreement, Executive must give
the Company six (6) months' prior written notice of his intention to do so. The
written notice provided by Executive shall specify the last day to be worked by
Executive ("Separation Date"), which Separation Date must be at least thirty
(30) days or six (6) months (as appropriate) after the date the notice is
received by the Company. Unless otherwise specified herein, or in writing
executed by both parties, Executive shall not receive any of the benefits
provided in this Agreement after the Separation Date set forth in his written
notice.

        11.    Certain Health Insurance Benefits.    If (i) Executive reaches
the age of fifty (50) and, when added to his number of years of continuous
service with the Company, the sum of his age and years of service equals or
exceeds sixty-five (65), and at any time after the occurrence of both such
events Executive's employment is terminated pursuant to paragraph 7 above; or
(ii) Executive reaches the age of fifty-five (55) and has attained ten
(10) years of continuous service with the Company, and at any time after the
occurrence of both such events Executive's employment terminates for any reason
other than by the Company for "Cause" as described in paragraph 9 above,
Executive and his then-eligible dependents shall be entitled to participate in
the Company's group health insurance plan, as amended from time to time by the
Company, after Executive's Separation Date or the end of the Salary Continuation
Period, as applicable, for the remainder of Executive's life ("Life Coverage
Period"). During the Life Coverage Period, Executive shall pay twenty percent
(20%) of the current premium (revised annually) on an after-tax basis each
quarter, and the Company shall pay eighty percent (80%) of said premium on an
after-tax basis, which contribution will be imputed income to Executive. As soon
after the Separation Date as Executive becomes eligible for Medicare coverage,
the Company's group health insurance plan shall become secondary to Medicare.

        If Executive engages in any of the activities described in
paragraph 14(a) below, during the Life Coverage Period, the entitlement of
Executive and his then-eligible dependents to participate in the Company's group
health insurance plan shall terminate automatically, without any further action
or notice by either party, subject to applicable COBRA rights, which shall
commence on the Separation Date. If Executive engages in any of the activities
described in said paragraph 14(a)(i) in a business which does not compete with
the Company or any of its subsidiaries during the Life Coverage Period, the
Company's group health insurance plan shall become secondary to any primary
health insurance plan or coverage made available to Executive by that business.

        Executive also shall receive the benefits and be bound by the provisions
of this paragraph 11 if a Change in Control, as defined in Executive's Severance
Agreement, occurs following the effective date of this Agreement.

        Notwithstanding anything to the contrary contained in this Agreement,
upon Executive completing the term of this Agreement, Executive shall be
eligible for lifetime benefits for the remainder of Executive's life on the same
terms as set forth above. Executive will not receive lifetime benefits if he
does not complete the terms of this Agreement for any reason whatsoever,
including being discharged Without Cause.

        12.    Change in Control.    If a Change in Control, as defined in
Executive's Severance Agreement, occurs during Executive's active employment,
and if the Severance Agreement is in force when the Change in Control occurs,
then the Severance Agreement supersedes and replaces this Agreement. If, prior
to a Change in Control (as defined above), Executive's active employment has
been terminated for any reason by either party or this Agreement is not renewed
by the Company, then Executive's Severance Agreement terminates automatically.
Executive acknowledges that the HRC is conducting a review of the Severance
Agreement with respect to calendar year 2003. Accordingly, Executive and the
Company agree that, notwithstanding any language contained in Executive's
Severance Agreement to the contrary, timely notice under the Severance Agreement
for the year 2003 will be September 30, 2002.

4

--------------------------------------------------------------------------------


        13.    Disability.    If Executive becomes disabled (as defined below)
prior to the termination of his active employment or the non-renewal of this
Agreement, he will be entitled to apply at his option for the Company's
long-term disability benefits. If he is accepted for such benefits, then the
terms and provisions of the Company's benefit plans and the programs (including
the Company's Stock Option and Restricted Stock Plans) that are applicable in
the event of such disability of an employee shall apply in lieu of the salary
and benefits under this Agreement, except that (i) the Escrow Agreement (if then
in force) and his indemnification agreement will continue in force (the Escrow
Agreement will be subject to amendment or termination in accordance with its
terms), and (ii) he will be entitled to the lifetime group insurance benefits
described in paragraph 11. If Executive is disabled so that he cannot perform
his duties (as reasonably determined by the Human Resources Committee (HRC)),
then the Company may terminate his duties under this Agreement. For purposes of
this Agreement, disability will be the inability of Executive, with or without
reasonable accommodation, to perform the essential functions of the job. In such
event, he will receive eighteen (18) months salary continuation (offset by any
long term disability benefits to which he is entitled), together with all other
benefits, and during such period of salary continuation any stock options and
restricted stock grants then in existence will continue in force for vesting
purposes. Executive, if disabled, shall also be eligible for lifetime health
benefits as if he has completed the eligibility requirements of paragraph 11 and
at the rates set forth in paragraph 11. However, during such period of salary
continuation for disability, Executive will not be eligible to participate in
the annual bonus plan, nor will he be eligible to receive stock option or
restricted stock grants or any other long-term incentive awards except to the
extent approved by the HRC. After the eighteen (18) months of salary
continuation has expired, per plan documents, fifty percent (50%) of any
remaining unvested annual options, if any, and fifty percent (50%) of any
unvested promotional options, if any, will vest and the other fifty percent
(50%) of each of the unvested options will terminate. All PTO will also be paid
out.

        If Executive becomes disabled during the Salary Continuation Period, he
will be entitled only to the salary and benefits described in paragraphs 7 and
11 above, for the periods set forth in those respective paragraphs.

        14.    Non-Competition.    

        (a)    Non-Competition.    During Executive's active employment, and
during the Salary Continuation Period described in paragraph 7 above, Executive:

        (i)    shall not engage in any activity, including development activity,
whether as employer, proprietor, partner, stockholder (other than the holder of
less than five percent (5%) of the stock of a corporation, the securities of
which are traded on a national securities exchange or in the over-the-counter
market), director, officer, employee, consultant or otherwise, in competition
with (x) the casino, casino/hotel and/or casino/resort businesses conducted at
the date hereof by the Company or any subsidiary or affiliate ("Company" for
purposes of this paragraph 14) or (y) any casino, casino/hotel and/or
casino/resort business in which the Company is substantially engaged at any time
during the active employment period;

        (ii)  shall not solicit, in competition with the Company, any person who
is a customer of the businesses conducted by the Company at the date hereof or
of any business in which the Company is substantially engaged at any time during
the term of this Agreement.

        (b)    Scope of Covenants; Remedies.    The following provisions shall
apply to the covenants of Executive contained in this paragraph 14:

        (i)    the covenants contained in paragraphs (i) and (ii) of
paragraph 14(a) shall apply within the United States, Canada and Mexico, plus
any territories in which Company is actively engaged in the conduct of business
while Executive is employed under this Agreement, including, without limitation,
the territories in which customers are then being solicited;

5

--------------------------------------------------------------------------------

        (ii)  without limiting the right of the Company to pursue all other
legal and equitable remedies available for violation by Executive of the
covenants contained in this paragraph 14, it is expressly agreed by Executive
and the Company that such other remedies cannot fully compensate the Company for
any such violation and that the Company shall be entitled to injunctive relief
to prevent any such violation or any continuing violation thereof;

        (iii)  each party intends and agrees that if, in any action before any
court or agency legally empowered to enforce the covenants contained in this
paragraph 14, any term, restriction, covenant or promise contained therein is
found to be unreasonable and accordingly unenforceable, then such term,
restriction, covenant or promise shall be deemed modified to the extent
necessary to make it enforceable by such court or agency.

        15.    Confidential Information.    

        (a)  Executive's position with the Company will or has resulted in his
exposure and access to confidential and proprietary information which he did not
have access to prior to holding the position, which information is of great
value to the Company and the disclosure of which by him, directly or indirectly,
would be irreparably injurious and detrimental to the Company. During his term
of employment and without limitation thereafter, Executive agrees to use his
best efforts and to observe the utmost diligence to guard and protect all
confidential or proprietary information relating to the Company from disclosure
to third parties. Executive shall not at any time during and after his
Separation Date, make available, either directly or indirectly, to any
competitor or potential competitor of the Company or any of its subsidiaries, or
their affiliates or divulge, disclose, communicate to any firm, corporation or
other business entity in any manner whatsoever, any confidential or proprietary
information covered or contemplated by this Agreement, unless expressly
authorized to do so by the Company in writing.

        (b)  For the purpose of this Agreement, "Confidential Information" shall
mean all information of the Company, its subsidiaries and affiliates, relating
to or useful in connection with the business of the Company, its subsidiaries,
affiliates, whether or not a "trade secret" within the meaning of applicable
law, which at the time of Executive's initial employment is not generally known
to the general public and which has been or is from time to time disclosed to or
developed by Executive as a result of his employment with the Company.
Confidential Information includes, but is not limited to the Company's product
development and marketing programs, data, future plans, formula, food and
beverage procedures, recipes, finances, financial management systems, player
identification systems (Total Rewards), pricing systems, client and customer
lists, organizational charts, salary and benefit programs, training programs,
computer software, business records, files, drawings, prints, prototyping
models, letters, notes, notebooks, reports, and copies thereof, whether prepared
by him or others, and any other information or documents which Executive is told
or reasonably ought to know that the Company regards as confidential.

        (c)  Executive agrees that upon separation of employment for any reason
whatsoever, he shall promptly deliver to the Company all Confidential
Information, including but not limited to, documents, reports, correspondences,
computer printouts, work papers, files, computer lists, telephone and address
books, rolodex cards, computer tapes, disks, and any and all records in his
possession (and all copies thereof) containing any such Confidential Information
created in whole or in part by Executive within the scope of his employment,
even if the items do not contain Confidential Information.

        (d)  Executive shall also be required to sign a non-disclosure or
confidentiality agreement. Such an agreement shall also remain in full force and
effect, provided that, in the event of any conflict between any such
agreement(s) and this Agreement, this Agreement shall control.

        (e)  This paragraph and any of its provision will survive Executive's
separation of employment for any reason.

6

--------------------------------------------------------------------------------


        16.    Injunctive Relief.    Executive acknowledges and agrees that the
terms provided in paragraphs 14 and 15 are the minimum necessary to protect the
Company, its affiliates and subsidiaries, its successors and assigns in the use
and enjoyment of the Confidential Information and the good will of the business
of the Company. Executive further agrees that damages cannot fully and
adequately compensate the Company in the event of a breach or violation of the
restrictive covenants (Confidential Information and Non-Competition) and that
without limiting the right of the Company to pursue all other legal and
equitable remedies available to it, that the Company shall be entitled to seek
injunctive relief, including but not limited to a temporary restraining order,
temporary injunction and permanent injunction, to prevent any such violations or
any continuation of such violations for the protection of the Company. The
granting of injunctive relief will not act as a waiver by the Company to pursue
any and all additional remedies.

        17.    Post Employment Cooperation.    Upon the termination of his
active employment, Executive will cooperate with, and provide information to,
the Company in assuring an orderly transition of all matters being handled by
him. Upon the Company providing reasonable notice to him, he will also appear as
a witness at the Company's request and/or assist the Company in any litigation,
bankruptcy or similar matter in which the Company or any affiliate thereof is a
party; provided that the Company will defray any approved out-of-pocket expenses
incurred by him in connection with any such appearance and that, if Executive is
no longer receiving salary compensation from the Company, the Company will
compensate him for all time spent, at either his then current compensation rate
or his salary rate as of the Separation Date, whichever is higher. The Company
agrees further to indemnify him as prescribed in his Indemnification Agreement
and Article TENTH of the Certificate of Incorporation of Harrah's
Entertainment, Inc.

        18.    Release.    Upon the termination of Executive's active
employment, and in consideration of the receipt of the salary and benefits
described in this Agreement, except for claims arising from the covenants,
agreements, and undertakings of the Company as set forth herein and except as
prohibited by statutory language, Executive will be required to sign an
agreement which forever and unconditionally waives, and releases Harrah's
Entertainment, Inc., Harrah's Operating Company, Inc., their subsidiaries and
affiliates, and their officers, directors, agents, benefit plan trustees, and
employees ("Released Parties") from any and all claims, whether known or
unknown, and regardless of type, cause or nature, including but not limited to
claims arising under all salary, vacation, insurance, bonus, stock, and all
other benefit plans, and all state and federal anti-discrimination, civil rights
and human rights laws, ordinances and statutes, including Title VII of the Civil
Rights Act of 1964 and the Age Discrimination in Employment Act, concerning his
employment with Harrah's Entertainment, Inc., its subsidiaries and affiliates,
and the cessation of that employment. The release does not waive his
indemnification right.

        19.    General Provisions.    

        Notices.    Any notice to be given hereunder by either party to the
other may be effected by personal delivery, in writing, or by mail, registered
or certified, postage prepaid with return receipt requested. Mailed notices
shall be addressed to the parties at the addresses set forth below, but each
party may change his or its address by written notice in accordance with this
paragraph 19. Notices shall be deemed communicated as of the actual receipt or
refusal of receipt.

  If to Executive:   Timothy J. Wilmott
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
 

7

--------------------------------------------------------------------------------

 
If to Company:
 
Harrah's Entertainment, Inc.
One Harrah's Court
Las Vegas, Nevada 89119
Attn: General Counsel

        20.    Governing Law.    This Agreement shall be governed by the laws of
the State of Nevada as to all matters, including but not limited to matters of
validity, construction, effect and performance.

        21.    Jurisdiction.    Any judicial proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement or any
agreement identified herein may be brought only in state or federal courts of
the State of Nevada, and by the execution and delivery of this Agreement, each
of the parties hereto accepts for themselves the exclusive jurisdiction of the
aforesaid courts and irrevocably consents to the jurisdiction of such courts
(and the appropriate appellate courts) in any such proceedings, waives any
objection to venue laid therein and agrees to be bound by the judgment rendered
thereby in connection with this Agreement or any agreement identified herein.

        22.    No Conflicting Agreement.    By signing this Agreement, Executive
warrants that he is not a party to any restrictive covenant, agreement or
contract which limits the performance of his duties and responsibilities under
this Agreement or under which such performance would constitute a breach.

        23.    Headings.    The paragraph and subparagraph headings are for
convenience or reference only and shall not define or limit the provisions
hereof.

        24.    Amendments.    Any amendments to this Agreement must be in
writing and signed by both parties.

        25.    Binding Agreement.    This Agreement is binding on the parties
and their heirs, successors and assigns.

        26.    Survival of Provisions.    The provisions of this Agreement shall
survive any termination thereof if so provided herein and if necessary or
desirable fully to accomplish the purposes of such provisions, including without
limitation the rights and obligations of Executive under paragraphs 7, 14, 15,
16 and 17 hereof.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.



 

 

HARRAH'S ENTERTAINMENT, INC.

 

 

By:

 

/s/  PHILIP G. SATRE      

--------------------------------------------------------------------------------

Philip G. Satre
Chairman of the Board
and Chief Executive Officer

 

 

 

 

/s/  TIMOTHY J. WILMOTT      

--------------------------------------------------------------------------------

Timothy J. Wilmott
Executive

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(57)



EMPLOYMENT AGREEMENT
